
	

114 HR 1507 IH: Investing in States to Achieve Tuition Equality for Dreamers Act of 2015
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1507
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2015
			Mr. Polis (for himself and Mr. Castro of Texas) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To incentivize State support for postsecondary education and to promote increased access and
			 affordability for higher education for students, including Dreamer
			 students.
	
	
 1.Short titleThis Act may be cited as the Investing in States to Achieve Tuition Equality for Dreamers Act of 2015 or IN STATE Act of 2015. 2.Findings and purposes (a)FindingsCongress makes the following findings:
 (1)The non-partisan Congressional Budget Office found that comprehensive immigration reform would reduce the national deficit by billions, strengthen Social Security solvency, increase the number of jobs, and raise Gross Domestic Product.
 (2)According to a report by the Partnership for a New American Economy, in 2010 more than 40 percent of Fortune 500 companies were founded by immigrants or their children, generating a combined revenue of $4,200,000,000,000.
 (3)Thousands of deferred action childhood arrival students graduate from high schools in the United States every year but only a small fraction of those students enroll in higher education.
 (4)Many jobs in the 21st century economy require some form of postsecondary education. (5)Education provides an important pathway to the middle class; college graduates have higher earnings and lower unemployment rates than their less educated peers.
 (6)Since 2008, States are spending 28 percent less per student in higher education, and tuition and fees continue to rise. The increased costs are being shifted to students and student loan debt continues to grow.
 (7)Investments in higher education provide youth a ladder to achieving the American dream. (b)PurposesThe purposes of this Act are to—
 (1)allow States to provide immigrant students timely and affordable access to higher education; (2)incentivize States to maintain support for higher education; and
 (3)promote increased access and affordability to postsecondary education for students through State need-based financial aid.
				3.American dream grants
 (a)In generalSubpart 4 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070c et seq.) is amended by adding at the end the following:
				
					415G.American dream grants
						(a)Dreamer students
 (1)In generalIn this section, the term Dreamer student means an individual who— (A)was younger than 16 years of age on the date on which the individual initially entered the United States;
 (B)has provided a list of each secondary school (as that term is defined in section 9101 of the Elementary and Secondary Education Act of 1965) that the student attended in the United States; and
								(C)
 (i)has earned a high school diploma or a commensurate alternative award from a public or private high school or secondary school, has obtained a general education development certificate recognized under State law, has obtained a high school equivalency diploma in the United States, or is scheduled to complete the requirements for such a credential before the next academic year begins;
 (ii)has acquired a degree from an institution of higher education or has completed not less than 2 years, in good standing, in a program for a bachelor’s degree or higher degree in the United States;
 (iii)has served in the uniformed services for not less than 4 years and, if discharged, received an honorable discharge; or
 (iv)is a beneficiary of the Deferred Action for Childhood Arrivals program pursuant to the memoranda issued by the Secretary of Homeland Security on June 15, 2012, or November 20, 2014.
 (2)Hardship exceptionThe Secretary shall issue regulations that direct when a State shall waive the requirement of subparagraph (A) or (B), or both, of paragraph (1) to qualify as a Dreamer student under paragraph (1), if the individual—
 (A)demonstrates compelling circumstances for the inability to satisfy the requirement of such subparagraph (A) or (B), or both; and
 (B)satisfies the requirement under subparagraph (C) of paragraph (1). (b)Grants to States (1)Reservation for administrationFrom the amounts appropriated to carry out this section for each fiscal year, the Secretary may reserve not more than 1 percent of such amounts to administer this section.
 (2)Grants authorized to eligible StatesFrom the amounts appropriated to carry out this section for each fiscal year and not reserved under paragraph (1), the Secretary shall award grants to eligible States to enable the States to carry out the activities described in this section.
 (3)EligibilityA State is eligible to receive a grant under this section if the State— (A)increases access and affordability to higher education for students by—
 (i)offering in-State tuition for Dreamer students; or (ii)expanding in-State financial aid to Dreamer students; and
 (B)submits an application to the Secretary that contains an assurance that— (i)the State has made significant progress establishing a longitudinal data system that includes the elements described in section 6201(e)(2)(D) of the America COMPETES Act (20 U.S.C. 9871(e)(2)(D)); and
 (ii)notwithstanding any other provision of law, the State will not discriminate, in awarding student financial assistance or determining who is eligible for in-State tuition, against a Dreamer student if the student would otherwise be eligible for in-State financial aid.
 (4)AllotmentsThe Secretary shall allot the amount appropriated to carry out this section for each fiscal year and not reserved under paragraph (1) among the eligible States in proportion to the number of Dreamer students enrolled at least half-time in postsecondary education who reside in the State for the most recent fiscal year for which satisfactory data are available, compared to the number of such students who reside in all eligible States for that fiscal year.
 (c)Supplement not supplantGrant funds awarded under this section shall be used to supplement, and not supplant, non-Federal funds that would otherwise be used for activities authorized under this section.
 (d)Authorization and appropriation of fundsThere are authorized to be appropriated, and there are appropriated, to carry out this section— (1)$55,000,000 for fiscal year 2015;
 (2)$55,000,000 for fiscal year 2016; (3)$60,000,000 for fiscal year 2017;
 (4)$60,000,000 for fiscal year 2018; (5)$75,000,000 for fiscal year 2019;
 (6)$75,000,000 for fiscal year 2020; (7)$85,000,000 for fiscal year 2021;
 (8)$85,000,000 for fiscal year 2022; (9)$100,000,000 for fiscal year 2023; and
 (10)$100,000,000 for fiscal year 2024.. (b)OffsetSection 281 of the Immigration and Nationality Act (8 U.S.C. 1351) is amended—
 (1)by striking The fees and inserting the following:  (a)In generalThe fees;
 (2)by striking : Provided, That nonimmigrant visas and inserting the following:
					
 (b)United Nations visitorsNonimmigrant visas; (3)by striking Subject to and inserting the following:
					
 (c)Fee waivers or reductionsSubject to; and (4)by adding at the end the following:
					
 (d)F–1 visa feeIn addition to the fees authorized under subsection (a), the Secretary of Homeland Security shall collect a $150 fee from each nonimmigrant admitted under section 101(a)(15)(F)(i), which fee shall be deposited in the general fund of the Treasury..
				(c)Restoration of State option To determine residency for purposes of higher education
 (1)RepealSection 505 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is repealed.
 (2)Effective dateThe repeal under paragraph (1) shall take effect as if included in the original enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208).
 (d)NaturalizationSection 328(a) (8 U.S.C. 1439(a)) is amended by inserting , without having been lawfully admitted to the United States for permanent residence, and after naturalized.  